Title: From Thomas Jefferson to Joseph Hamilton Daveiss, 12 September 1806
From: Jefferson, Thomas
To: Daveiss, Joseph Hamilton


                        
                            Sir
                            
                            Monticello Sep. 12. 06
                        
                        Your letter of Aug. 14. has  been just recieved. the first of Jan. 10. was acknoleged in mine of Feb. 15. after
                            that those of Feb. 10. Mar 5. Apr. 5. & 21. came in due time. as their matter did not require answer, their
                            acknolegement was postponed to avoid the suspicions of which you seemed to be aware, as well as to await your return from
                            the journey you had undertaken. the acknolegement of their reciepts is now therefore made to relieve you from any anxiety
                            respecting their safety and you may rely on the most inviolable secrecy as to the past and any future communications you
                            may think proper to make. your letters are not filed in the offices, but will be kept among my private papers. Accept my
                            salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    